                                                                                                   E-FILED
                                                                    Thursday, 08 August, 2019 04:51:14 PM
                                                                              Clerk, U.S. District Court, ILCD

                        UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF ILLINOIS
                               PEORIA DIVISION


 ESTATE OF EDWARD RUSSELL, JR.,                      )
 Deceased, by ANITA JOHNSON,                         )
 Independent Administrator,                          )
                                                     )
                 Plaintiff,                          )   No. 18 C 1220
                                                     )
v.                                                   )   Judge Joe Billy McDade
                                                     )
CITY OF PEORIA, City of Peoria Police                )   Magistrate Judge Jonathan E. Hawley
Sergeant MATTHEW LANE, Peoria                        )
Police Officers SEAN JOHNSTON,                       )
CHRISTOPHER HEATON, TYLER                            )
HODGES, JASON LEIGH, and                             )
IAN McDOWELL,                                        )
                                                     )
                 Defendants.                         )

                              PLAINTIFF’S MOTION TO DISMISS

       Plaintiff, Anita Johnson, pursuant to Rule 41(a)(2), hereby requests this Court dismiss

this action, without prejudice, with each party bearing their own costs and fees.

Respectfully submitted,


 /s/ Amanda S. Yarusso
 Counsel for Plaintiff

 Andrew M. Stroth
 Carlton Odim
 Amanda S. Yarusso
 ACTION INJURY LAW GROUP, LLC
 191 N. Wacker Drive, Suite 2300
 Chicago, Illinois 60606

 Amanda S. Yarusso
 Tel (Direct): (773) 510-6198
 amanda@actioninjurylawgroup.com

                                                 1
                                 CERTIFICATE OF SERVICE

       On August 8, 2019, I filed the foregoing document via the Court’s Electronic Filing
System for the Central District of Illinois, thereby causing electronic service on all parties of
record by their counsel.

                                                              /s/ Amanda S. Yarusso




                                                  2
